PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/865,805
Filing Date: 9 Jan 2018
Appellant(s): Bokil, Hemant



__________________
Paul J. Urbanski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 26, 28, 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 26, 28, 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26, 28 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”).
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”) and further in view of Tass (U.S. Patent Application Publication Number: US 2015/0018898 A1, hereinafter “Tass”).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Grandhe (U.S. Patent Application Publication Number: US 2014/0277281 A1, hereinafter “Grandhe”- APPLICANT CITED) in view of Bhadra et al (U.S. Patent Application Publication Number: US 2013/0289647 A1, hereinafter “Bhadra”) and Tass (U.S. Patent Application Publication Number: US 2015/0018898 A1, hereinafter “Tass”) and further in view of Nelson et al (U.S. Patent Application Publication Number: US 2012/0095524 A1, hereinafter “Nelson”).
(2) Response to Argument
Rejection of Claims 26, 28, and 31-38 under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.
The examiner respectfully disagrees with the applicant’s arguments for the following reasons. Claims 26 and 32 recite methods of “treating pain using an implantable spinal cord stimulator connected to a plurality of electrodes implanted near a spinal cord of a patient”. The claims further state “automatically delivering a neurostimulation therapy to treat pain using the spinal cord stimulator” (Claim 26) and “providing bursts …  to a neural target using the plurality of implantable electrodes to treat pain” (Claim 32).
spinal cord stimulation to treat pain. The only reference to “pain” is in Paragraph [0004] where it is referred to in generic terms as information as shown below. 
“Many current neurostimulation systems are programmed to deliver periodic pulses with one or a few uniform waveforms continuously or in bursts. However, the human nervous systems use neural signals having much more sophisticated patterns to communicate various types of information, including sensations of pain, pressure, temperature, etc.” 
There is no mention of what part of the spinal cord is being stimulated: the dorsal or the ventral side of the spinal cord. Note the sensory pathways are usually in the dorsal side of the spinal column and yet there is no mention in the specification of where the electrodes are implanted, in fact the claims and the specifications just recite that the electrodes are implanted near the spinal cord.
The amount of direction provided by the inventor is lacking, because the specification does not recite any stimulation parameters other than the stimulation pattern and frequencies that are provided for spinal cord stimulation to treat pain. The specification mentions that the leads are implanted near the spinal cord but there is no guidance in the disclosure of the parameters or location of the electrodes used to treat pain when stimulating the spinal cord. The disclosure provides examples of deep brain stimulation but not spinal cord stimulation to treat pain. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure is many. No specifics are provided regarding stimulation parameters such as amplitudes, pulse widths, pulse durations, times, location of the electrodes raising questions such as are they placed on the dorsal or ventral side of the spinal cord, intradurally, extradurally, which vertebral levels etc.  One of ordinary skill in the art would face a burdensome experimentation to achieve the claimed “automatically delivering a neurostimulation therapy to treat pain using the spinal cord stimulator”.
Therefore the rejection of the claims under 35 U.SA.C 112 (a) as failing to comply with the enablement requirement is maintained. 
Rejection of Claims 26, 28, and 31-38 under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
Appellant argues that the rejection under 35 U.S.C. § 112(a) as failing to comply with the written description requirement is in clear error. The examiner respectfully disagrees with Appellant’s arguments for the following reasons.
While the specifications discuss implanting the neurostimulation leads near the spinal cord (as in originally filed specification paragraphs [0047] and [0062]), the specifications only recite : “The lead 110 can be implanted near or within the desired portion of the body to be stimulated (e.g., the brain, spinal cord, or other body organs or tissues.” 
electrodes are implanted near the spinal cord.
Further as discussed above, the only reference to “pain” in the originally filed specifications is in Paragraph [0004] where it is referred to in generic terms as information as shown below. 
“Many current neurostimulation systems are programmed to deliver periodic pulses with one or a few uniform waveforms continuously or in bursts. However, the human nervous systems use neural signals having much more sophisticated patterns to communicate various types of information, including sensations of pain, pressure, temperature, etc.” 
 Based on this disclosure and the neurostimulation therapy parameters as recited in the claims which include a programmable intra-burst frequency and inter-burst frequency one skilled in the art, upon reading and comprehending the application, would not be able to reasonably conclude that the inventor had possession of the claimed invention as recited (i.e. delivering neurostimulation therapy to the spinal cord to treat pain) at the time of filing.
Therefore the rejection of the claims under 35 U.SA.C 112 (a) as failing to comply with the written description requirement is maintained.
Rejection of Claims 26, 28, and 31-38 under 35 U.S.C. § 103(a) over Grandhe (U.S. 2014/0277281) in view of Bhadra (U.S. 2013/0289647).
Appellant argues that Grandhe and Bhadra do not teach delivering bursts of pulses ... at a second intra-burst pulse frequency higher than the first intra-burst pulse frequency and a second inter-burst frequency different from the first inter-burst frequency to the neural stimulation target, as recited in claim 26 and they do not teach providing bursts of pulses to treat pain ... changing a combination of electrodes used to deliver the bursts of pulses to the sensory neural target [and] changing the inter-burst period during the delivery of the electrical neuromodulation energy, as recited in claim 32.
The examiner respectfully disagrees with the applicant’s for the following reasons. 
Appellant’s arguments that Bhadra does not teach providing stimulation to treat pain is inaccurate since in Paragraph [0051] (cited in the Office action mailed on 9/3/2021 on page 9 and elaborated in the response to arguments section on Page 4), Bhadra teaches in [0051] that a pulse burst stimulus activates central pain suppression pathways, for example in spinal cords and periphery for treating causalgia or cluster headaches.
Therefore, Grandhe teaches a method of treating pain (e.g. [0037]) using an implantable spinal cord stimulator connected to a plurality of electrodes implanted near a spinal cord of a patient (e.g. Figs. 2-4) and providing stimulation pulses with intra-burst and inter-burst frequencies as claimed in claim 26 and 32, but does not 
Bhadra also teaches spinal cord stimulation and implanting electrodes at the intradural nerves, specifically the dorsal and ventral sacral nerves. The claims as recited do not provide any limitations of which part of the spinal cord is being stimulated. Bhadra teaches in [0051] that a pulse burst stimulus activates central pain suppression pathways, for example in spinal cords and periphery for treating causalgia or cluster headaches. Bhadra teaches a first and second stimulation to two separate sets of electrodes implanted at two different regions of the spinal cord and providing the stimulation bursts with different intra-burst frequencies with the second intraburst frequency higher than the first intra-burst frequency and different inter-burst frequencies (e.g. Fig 1, 2a Abstract, [0035]). Therefore. it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Grandhe to have different inter-burst frequencies as taught by Bhadra to provide a more effective therapy protocol that activates central pain suppression pathways as taught in [0051] of Bhadra. 
Therefore the rejection is maintained. 
Rejections of Claims 39-41 35 U.S.C. § 103 over Grandhe (U.S. 2014/0277281) in view of Bhadra (U.S. 2013/0289647) in view of Tass (U.S. 2015/0018898).
Due to the reasons discussed above, the rejection of claims 39-41 are maintained.
Rejection of Claim 42 under 35 U.S.C. § 103 over Grandhe (U.S. 2014/0277281) in view of Bhadra (U.S. 2013/0289647) in view of Tass (U.S. 2015/0018898) in view of Nelson (U.S. 2012/0095524).
Due to the reasons discussed above, the rejection of claim 42 is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792             
                                                                                                                                                                                           
Conferees: 
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792              
                                                                                                                                                                                          /CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.